 4:17-cv-03108-JMG-CRZ Doc # 105 Filed: 02/24/21 Page 1 of 1 - Page ID # 2733




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH                SIOUX    CITY,
NEBRASKA,
                                                          4:17CV3108
                     Plaintiff,

       vs.                                                  ORDER

THE CHARTER OAK FIRE INSURANCE
COMPANY, and       PHILADELPHIA
INDEMNITY INSURANCE COMPANY,

                     Defendants.


      IT IS ORDERED that the motion to withdraw filed by Brandon J. Crainer,
as counsel of record for           Defendant, Philadelphia Indemnity Insurance
Company, (Filing No. 104), is granted. Brandon J. Crainer shall no longer receive
electronic notice in this case.



      Dated this 24th day of February, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
